ORDER

PER CURIAM:
AND NOW, this 31st day of January, 2003, there having been filed with this Court by George David Sheehan, Jr., his verified Statement of Resignation dated December 23, 2002, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of George David Sheehan, Jr., be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the *448Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.